Citation Nr: 1453156	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to January 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  On his May 2012 substantive appeal, the Veteran requested a videoconference Board hearing, but cancelled the hearing in September 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On enlistment, the Veteran reported seeking treatment for depression prior to service.  After a psychiatric evaluation, no diagnosed psychiatric illness was found and the Veteran was cleared for entry.  Thus, the Veteran is presumed sound at service entrance with respect to any psychiatric disability.

The Board notes that the Veteran's service treatment records (STRs) document potentially pertinent in-service symptomatology that may suggest in-service onset of the claimed acquired psychiatric disorder.  On April 1978 report of medical history, the Veteran reported experiencing depression.  The examiner noted this as "environmental depression." The Board finds that this documented occurrence of potentially pertinent psychiatric symptoms in service is significant in this appeal seeking service connection for an acquired psychiatric disability; the Veteran may be entitled to service connection for a chronic acquired psychiatric disability if a currently diagnosed acquired chronic psychiatric disorder is found to have first manifested during service even if the Veteran's presentation of the claim presents some confusion as to the precise details of the etiology.  

The Board notes that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a psychiatric disability.  The Board finds that a VA examination is warranted in this case.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard. 

The record contains evidence that during the pendency of the Veteran's claim for a psychiatric disability, he has been diagnosed with and has been treated for schizophrenia.  The Board finds that the contemporaneous in-service report of symptoms reflecting depression constitute an event or symptom manifestation during service that may be associated with a current psychiatric disorder and that this meets the "low threshold" of the third McLendon element.  In light of the above, the Board concludes that a remand to provide the Veteran with a VA examination to address the psychiatric questions raised in this matter is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  Please secure for the record the Veteran's updated (any not already associated with the claims file) VA treatment records since April 2012.

2.  After the record is determined to be complete, please arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine whether he has an acquired psychiatric disorder (to specifically include schizophrenia) that is related to his service.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran and review of his pertinent medical history, the examiner should:

 (a) Please identify (by medical diagnosis) each psychiatric disability entity found currently and each psychiatric disability diagnosed during the pendency of this claim (since August 2009).

 (b) As to the Veteran's documented diagnosis of schizophrenia, opine whether such is at least as likely as not (50 % or better probability) causally related to the Veteran's service.  Please take as fact that the Veteran had no psychiatric disability on entry to service and note the April 1978 report of "environmental depression."

(c) As to each additional psychiatric disability entity found to have been diagnosed since August 2009, opine whether such is at least as likely as not (50 % or better probability) causally related to the Veteran's service.  Please take as fact that the Veteran had no psychiatric disability on entry to service and note the April 1978 report of "environmental depression."

The examiner must explain the rationale for all opinions. 

3.  Then review the record and readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



